Citation Nr: 1730316	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include paranoid schizophrenia, bipolar disorder, and anxiety disorder, to include as secondary to degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.T.


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to August 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his friend, J.T., testified at a Board hearing in April 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 

In October 2012, the Board reopened the appellant's previously denied claims of entitlement to service connection for low back and acquired psychiatric disorders and remanded the case for further development. The Board remanded the claim for additional developments in July 2013 and September 2015. In April 2017, the Board referred the case to neurosurgeon pursuant to Veterans Health Administration (VHA) Directive 1602. The neurosurgeon has rendered a medical opinion therefore this case is ready for adjudication. 


FINDINGS OF FACT

1. A low back disability is not etiologically related to the Veteran's active duty.  

2. The Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and clearly and unmistakably was not increased beyond the natural progression of the disease during service; the preponderance of the evidence is otherwise against finding that the Veteran has any acquired psychiatric disorder that is etiologically related to a disease, injury, or event which occurred in service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2. The criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A September 2006 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for an acquired psychiatric disorder and a low back disorder. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service treatment records, and records from the Social Security Administration (SSA).

In addition, the Veteran underwent VA two back examinations in February 1994, and examinations in June 2007, September 2013, and May 2016. As noted above a neurosurgeon provided an additional medical opinion in May 2017. The Veteran also underwent VA psychiatric examinations in March 2013 and September 2013 with an addendum psychiatric opinion provided in May 2016. These examinations are of record. 

In April 2012, the Veteran provided testimony at a Travel Board hearing and the Veterans Law Judge's actions supplemented the VCAA and complied with any hearing-related duties. The Board finds that the hearing was therefore in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In reviewing the record, the Board finds substantial compliance with previous remand directives as concerns the issues of entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for a low back disorder. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis and psychoses become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service. See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012). Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service. Id. 

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness. First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder. Secondly, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service. VAOPGCPREC 3-03 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id. The Board must follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104 (c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153 (West 2002). If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See 38 C.F.R. § 3.322 (2016). 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417 ; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Low Back Disorder

The Veteran had active service from March 1978 to August 1978. The Veteran's February 1978 entrance examination in his service treatment records (STR) indicate that the Veteran had no back issues upon entering service. In June 1978, the Veteran's STR indicated that he injured his back by falling twice. At the time the Veteran reported that he had back pain for the previous five years and that his civilian doctor had considered back surgery. The Veteran reported in his STR that he had several back injuries in the past. His STR notes that he had negative x-ray findings. The STR noted that the Veteran's back pain was a possible muscle strain. The Veteran complained of back pain for two weeks between June and July 1978; he stated that he could not rest when going to bed. The Veteran's exit examination showed that the Veteran had no back issues, and that the Veteran stated that his heath was excellent. 

Post-service treatment records indicate that the Veteran had degenerative disc disease. Post-service VA medical records indicate that the Veteran first complained of post-service back pain in October 1985. The Veteran stated that he had low back pain ever since he fell eleven years previously. The Veteran subsequently had complaints of low back pain in February 1987 and September 1988. In June 2000, the Veteran had an x-ray of his lumbosacral spine. The x-ray found the back had normal alignment, and disc spaces were preserved. There was a suspicion of a defect in the articular pillar of the L5. Then in August 2007, the Veteran had an MIR of his lumbar spine. The MRI found that disc degeneration was noted at L4-L5 and L5-S1. In November 2007, the Veteran reported to his doctor that he had back pain since the service and that it was caused by falling many times in service. The L4-5 had mild to moderate spinal stenosis produced by a diffused disc bulge and it is noted that facet and ligamentous degenerative joint disease was found. In December 2007, post-service VA medical records note that the Veteran had severe disc degeneration and herniation at L4-L5. The Veteran was given epidural steroid injections for his low back pain beginning in January 2008 and had consistently complained of back pain since June 2006. In a February 2010, the Veteran reported to the emergency room complaining of pain in his back due to his gutter falling and hitting him in the back. 

In February 1994, the Veteran underwent two VA back examinations. The first examiner diagnosed the Veteran with a lumbosacral strain. The second examiner diagnosed the Veteran with low back pain with a history of a low-back injury with mechanical low back and limitation for motion due to pain. X-rays were taken of the Veteran's back and the examiner found the LS-spine unremarkable. 

In June 2007, the Veteran underwent another VA back examination. The examiner diagnosed the Veteran with degenerative disk disease of the lumbosacral spine. The examiner found advanced disc degeneration in the L4-L5 associated with mild degenerative osteophytosis. The examiner stated this finding was new since March 2004. The examiner opined that it is less likely as not that the current back problem is related to the back problem that he had in service. He reasoned that the medical records do not show back pain from 1978 to 2004. He stated that he hurt his back shoveling snow in 2004.  

In July 2013, the Veteran underwent another VA back examination. The examiner opined that it was less likely than not the Veteran's back disorder was incurred in or caused by the claimed in-service injury, event, or illness. The examiner reasoned that the Veteran had a normal back x-ray in March 2004 and later in June 2007 showed advanced degenerative disc disease.  The examiner further reasoned that the Veteran stated he fell while shoveling snow in late 2004, which the examiner presumed caused the disc disease.

On VA examination in January 2016, the examiner opined that the Veteran's back condition preexisted entrance into service. The examiner reasoned that the Veteran had low back pain from 1973 to 1978 with no cause found. The examiner further opined that the claimed condition, which was clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reasoned that the Veteran had a normal x-ray in 1978. The Veteran fell while shoveling snow in late 2004 and an x-ray in late 2004 showed degenerative joint disease.

In May 2016, an opinion from a medical expert, a neurosurgeon, was provided pursuant to VHA Directive 1602. The medical expert opined that it was medically undebatable that Veteran did not have a back condition prior to service. The medical expert reasoned that he likely had musculoskeletal strains prior to service but were fully resolved. The medical expert likened the prior back condition to someone who sprained an ankle several times a youth but never fully develop into an ankle condition. The medical expert stated that the two falls that the Veteran claimed in service did not constitute trauma sufficient to induce a permanent injury. He reasoned that the Veteran's x-rays were normal in June 1978. Further, the examiner stated that the Veteran left service without a back condition. He stated that the Veteran may have had some musculoskeletal back pains during his active duty, but his separation examination was negative for a back condition.  The medical expert stated that when the Veteran fell shoveling snow in 2004 and had x-rays showing some degenerative disc disease that these findings are anticipated in someone who was 48 years old at the time. The medical expert opined that these findings are not the result of a collection of musculoskeletal sprains over early life, but rather age alone. The medical expert stated that it is universally accepted in his field of medicine that degenerative changes of the spine do not correlate well with back pain and that many patients with the findings of the Veteran have no chronic back pain. The medical expert further stated that the fact the Veteran was shoveling snow in 2004, is strongly suggestive that he did not have a back condition at this time.

In July 2006, the Veteran stated that he hurt his back while doing physical training in-service. The Veteran also stated that he hurt his back in-service, when he fell down a flight of stairs carrying garbage out. 

In February 2009, the Veteran stated that he went to a VA hospital in 2004 after a shoveling snow for a back injury. The Veteran also stated that he had a back pain condition before service that was aggravated during service. 

The Veteran testified in an April 2012 Board hearing. The Veteran stated while in-service the Veteran was jogging and he collapsed. The Veteran stated that he was carried back to the barracks because he couldn't move. The Veteran stated that his back was hurting. He stated that the medical staff at his base told him he had pulled a muscle or something. The Veteran stated he was put on bed rest for around seven days and that he experienced a lot of pain. The Veteran testified they kept finding nothing wrong with his back, even after x-rays. The Veteran stated that he did not hurt his back before service. The Veteran testified he has seven discs dislocated in his back and that the only pain relief is from steroid injections every year. The Veteran stated that he started going to VA hospital for treatment since 1979. The Veteran further testified that he has had back problems since basic training. The Veteran stated he had no other injuries to his back since service. 

A friend of the Veteran J.T. testified at the April 2012 Board hearing. He stated that the Veteran would often call him for help when he cannot move. 

In evaluating the evidence the Board has considered the Veteran's lay statements that his back pain began during service and has been continuous since service. The Board finds that the statements are competent. A veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). In this case the Veteran is relaying the pain during service. Therefore, his statements are competent. The Board finds this statement is credible and affords the statement some probative weight. The Board also finds that the Veteran's statement that he had a back injury in-service competent and credible. 

The Board finds that the VA back examinations competent and credible. However, the Board the examinations were inconsistent with each other and did not have fully formed rationales. The Board finds that the medical expert's opinion is competent and credible, and the most probative evidence of record as to the etiology of the Veteran's back disability. The medical expert provided a clear opinion with a fully explained rationale. 

The Board finds that there is no clear and unmistakable evidence that the Veteran had a back disorder prior to service. As noted, the Veteran made inconsistent statements concerning whether he had an injury before entering service. The medical expert opined that it is medically undebatable that the Veteran did not have a back condition before entering service, noting that prior to service, the Veteran likely had some musculoskeletal strains which had fully resolved. Therefore, the first prong of the presumption of soundness has not been rebutted and the claim is therefore, one of service incurrence.  

The Board finds that the Veteran has a current disability of degenerative disc disease of the lumbar spine. The Board also finds that the Veteran had an in-service injury to his back. However, the Board finds no nexus between the Veteran's current degenerative disc disease and his in-service back injury. The medical expert opined that the Veteran's back disability is related to ageing not a musculoskeletal injury during service. He noted that the two inservice falls that the Veteran described while on active duty were not the onset of a current low back disability.  He cited for support of his opinion the symptoms and the duration relating to those incidents along with the unremarkable spine examination at the time and the June 1978 Chapter 14 examination which found an unremarkable spine. 

Finally, to the extent that there is an indication of a diagnosis of degenerative joint disease or arthritis, the Board finds that the evidence of record does not show manifestation of such disease within one year of separation of service.  Though the Veteran stated that he had back pain since leaving service, the Veteran had x-rays that showed a normal back most notably in June 2000, and those referenced by the examiners in March 2004. Further, degenerative changes did not present until an August 2007 x-ray. Therefore, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a back disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a back disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

IV. Acquired Psychiatric Disorder 

The Veteran's entrance examination did not note any psychiatric disorders.  The Veteran's STR note that in June 1978 the Veteran complained of anxiety related to his discharge. The Veteran was referred for further evaluation. A subsequent June 1978 psychiatry clinic evaluation noted that the Veteran was concerned about a potential administrative discharge from service because of a police record. He reported a negative psychiatric history. On mental status examination, the Veteran was noted to be somewhat anxious; however there was no evidence of depression or psychosis. There was no psychiatric diagnosis. The Veteran was prescribed Vistaril as needed. The Veteran's June 1978 separation examination found no psychiatric disorders.

The Veteran's VA post-service medical records indicate that since leaving service the Veteran been diagnosed with a variety of different psychiatric disorders. In September 1978, records note the Veteran had anxiety; no hallucinations were reported or noted. In June 1983 the Veteran was seen requesting Valium to help him relax. He reported chronic insomnia since 1978. He also reported that his nerves had been bad since he fell from a three story building at age 12. He also reported having repeated head trauma from various fights. He stated that he had seen a psychiatrist in 1978 while in the Army and in 1979 while in jail on burglary charges for the same complaints. There were no hallucinations or delusions found on examination although there was mild paranoid ideation. The impression was anxiety; rule out generalized anxiety disorder and rule out adjustment disorder. In January 1984, the Veteran was diagnosed with atypical paranoid disorder with auditory hallucinations and delusions. In March of 1985 he was diagnosed with paranoid schizophrenia. In April 1993 he requested to see a psychiatrist regarding his inability to sleep well at night. Following examination, the assessment was heroin and cocaine dependence. In June 1993 the Veteran was seen with complaints of depression and that someone was trying to kill him. He was noted to be getting methadone on the streets. He felt he had been detoxed too soon. The impression was heroin, alcohol and cocaine dependence. The diagnostic impression was later noted to include depression. In November 1993, the Veteran presented for detoxication; he was noted to be using heroin and cocaine daily. In July 2000 he was diagnosed with bipolar disorder. In July 2004 he was diagnosed with paranoid schizophrenia. And, finally, in May 2007, the Veteran was diagnosed with bipolar disorder.  

The Veteran's SSA records show that the Veteran was found disabled. In July 1985, SSA stated that the Veteran was found to be disabled on March 14, 1978 (the date the Veteran reported that he became unable to work) due to schizophrenia. The Veteran's DD-214 states that the Veteran began active service March 7, 1978. SSA records dated in August 1997 indicate that SSA proposed to cease the Veteran's disability benefits because it had been determined that the Veteran's drug addiction and alcoholism had become a contributing factor material to his disability since his case had last been reviewed which meant that the Veteran would no longer be disabled if he stopped using drugs and alcohol. SSA benefits were ceased in August 1997.

In December 2010, the Veteran underwent a VA psychiatric examination. The VA examiner diagnosed the Veteran with schizoaffective disorder, bipolar type. The examiner stated that the Veteran met the criteria for schizoaffective disorder manifested by paranoid ideation, with auditory hallucinations, concerns that others were following him, beliefs people were poisoning him, and sleep disturbances. The examiner opined that his current psychotic symptoms are not likely related to his report of anxiety during military service. During the examination the Veteran stated that growing up, he was beaten for urinating in the bed and for seeing things, specifically little people with wings like angels. He stated he went to the school psychiatrist when he was 7 or eight years old because he was acting oddly. He reported seeing a psychiatrist one time and a nurse several times. He was given medication for his problems. He reported that he enlisted in the military because he was failing in school, was fascinated with the Army, wanted to learn to read and write and had seen commercial for the military. He noted that he was reduced in ran because he purportedly entered under fraudulent terms. He reportedly had been arrested prior to service after riding in a car with his cousin who had marijuana; he failed to inform the military of this and he was discharged.

The examiner reasoned that the Veteran's psychotic symptoms began in his adolescence as evidence that he reported visual hallucinations. The examiner further reasoned that the Veteran's anxiety was due to his pending administrative action, and that on his separation examination the Veteran was within normal limits. The examiner stated that the Veteran's psychotic symptoms have followed the natural progression or typical course commonly associated with severe mental illness. The examiner reasoned that there is no evidence that his symptoms were exacerbated by or aggravated by his military service. The examiner further reasoned that there is no link between the Veteran's anxiety in service concerning his pending administrative discharge and his current psychotic illness.

In March 2013, a VA psychiatric examiner provided an addendum opinion. The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in service event or illness. The examiner reasoned that the Veteran was a psychotic (with hallucinations and illusions) and he was diagnosed with paranoid schizophrenia; the Veteran was treated since 1979/1980, which was too far removed from military service and totally unrelated to the anxiety he suffered in service. The examiner had noted that the Veteran had no psychiatric problems noted on his exit examination. 

Another VA addendum psychiatric opinion was provided in September 2013. The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. The examiner reasoned that the Veteran had a diagnosis of psychosis in his adolescent years, which was not worsened by military service or any incident in service. The examiner further reasoned that the Veteran's claimed dementia is secondary to issues of poor circulation. The examiner stated that the Veteran had multiple psychiatric diagnoses, and had no current psychosis or symptoms of psychosis within the first year after military discharge. 

In May 2016, VA provided another addendum psychiatric opinion. The examiner opined that there is clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted his entrance into active service. As evidence the examiner cited to Veteran's December 2010 examination where he stated he was beaten a lot for urinating in the bed and for seeing things that looked like angels. The examiner relied on the Veteran's report that he was taken to the school psychiatrist when he was 7-8 years old. The examiner relied on the statement that he was given medication for his problems and that he often sniffed glue, gasoline, and Pine Sol as a teen.  

The May 2016 examiner also opined that there is clear and unmistakable evidence that his acquired psychiatric disorder was not aggravated by his service during or after. The examiner reasoned that the Veteran's mental status was found to be normal at his separation examination. The examiner further reasoned that his in-service anxiety did not aggravate his psychiatric condition because his anxiety was related to his pending discharge. The examiner stated the Veteran was prescribed a low dose of Vistaril, which does not cause confusion. Further, the examiner noted that many of the incidents documented in the record between 1979 and 2001 either occurred while the Veteran was using drugs (and thus, not related to psychiatric symptoms) or were too far removed from military service to be related. The examiner noted that the Veteran's June 1978 mental evaluation was within normal limits and no psychiatric problems were noted on his exit physical. Finally, the examiner found that the psychiatric diagnoses were not manifest to a compensable degree by August 1979. It was not noted that he had atrial fibrillation after cocaine until 1992, and he stated he used illicit drugs while in the military.

In July 2006, the Veteran stated that he was wrongfully accused of drug possession, use of drugs, and fraudulent enlistment. He stated he was forced to separate from service three months later. He stated after separation he received an apology letter and an offer to rejoin, but did not accept the offer. He stated these events caused him to fall into a severe depression which he still suffers today.  

The Veteran testified in an April 2012 Board hearing. The Veteran stated that he has had mental issues since service.  The Veteran testified that he first started having mental issues during service because of the stress at the time. The Veteran stated he saw a psychiatrist in service. The Veteran stated that he took Prozac while on the base. The Veteran testified that when he left service he was blank and numb. He stated his mother noticed something wrong and that he was also drawing things on the wall. The Veteran stated his mother took him to a pastor who recommended the Veteran to go to a mental hospital. The Veteran stated he went to a private mental hospital, where he stayed for three months. The Veteran stated that he was diagnosed with paranoid schizophrenia. The Veteran stated that he then went to VA hospital for mental health treatment sometime in 1978 or 1979. 

J.T. also testified at the April 2012 hearing. He stated that he would often bring the Veteran to the hospital for his mental health condition. 
 
The Board finds that the Veteran's statements that he felt stress during military training, that he sought mental health treatment after service, and that a letter from the military made him depressed, to be competent and credible. The Board provides these statements probative weight. The Board finds that the Veteran's statement that he began suffering symptoms in service not credible because in his December 2010 examination he stated he saw a psychiatrist and had hallucinations as a youth.  He has also reported that he had problems since falling from a building at age 12.

The Board finds the May 2016 addendum psychiatric opinion that the Veteran clearly and unmistakably had a psychiatric disorder before service highly probative as is it based on a review of the record including the Veteran's very specific report of symptoms and treatment including medication prior to service, and based on the examiner's expertise in evaluating mental disorders. This opinion is supported by the SSA records that note the Veteran reported that he became disabled from schizophrenia 7 days after the Veteran began active duty. The Board also finds the May 2016 opinion that the Veteran's psychiatric disorder was not aggravated by service, specifically by the Veteran's anxiety he experienced from his pending discharge probative.  

Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric disorder and that disorder was clearly and unmistakably not aggravated by service. A finding that a preexisting disorder did not increase in severity beyond the natural progression of the disease rebuts the second prong necessary to rebut the presumption of soundness. This finding necessarily warrants a finding that the Veteran's preexisting psychiatric disorder was not aggravated in service for purposes of 38 U.S.C. § 1153. The Board notes further, that there is no probative evidence that a preexisting psychosis was manifest to a compensable degree within one year of service discharge as noted by the 2016 VA examiner. There is no probative evidence to the contrary. To the extent that the Veteran asserts that his psychiatric disorder began in service, or was aggravated in service, or even that it was manifest to a compensable degree within one year of discharge, the Board notes that there is significant probative evidence to the contrary.  To the extent the Veteran's lay assertions relate to complex medical matters, they are beyond the expertise of a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (2007). Specialized training is required for a determination as to causation on these matters and is therefore not susceptible of lay opinion. In this regard, medical professionals have greater skill. Thus, the Board finds that service connection for an acquired psychiatric disorder is not warranted. 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran's representative argues that the Veteran's back disability may have aggravated the Veteran's psychiatric disorder. However, since the Board finds that Veteran does not meet the criteria for service connection for his degenerative disc disease, that matter is moot.

Based on the evidence, the Board finds that the psychiatric disorder clearly and unmistakably preexisted the Veteran's military service and the psychiatric disorder clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's military service. Accordingly, the Board concludes that psychiatric disorder was not incurred or aggravated in service. The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied. See 38 U.S.C.A §5107 (West 2014).
 

ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, to include paranoid schizophrenia, bipolar disorder, and anxiety disorder, is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


